Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 October 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                     Camp Verplanks Point Octr 23d 1782
                  
                  Inclosed I have the Honor of presenting Your Excellency with an Abstract of the Musters and the Inspection Returns for the Month of September.
                  The laudable Ambition which after the first Inspection pervaded the Army still continues in a great Part.  The Effect is seen in the elegant Appearance of the 3d Regt of Artillery, 1st Jersey 2nd New York, 2d 3d & 9th Massachusetts.  The 1st Regt of York 2d & 3d Regiments of Connecticut, and 1st & 4th Regts of Massachusetts have also great Merit—The Arms and Accoutrements of the whole Army are in good Order and fit for immediate Action—The Regts which are in the Rear with respect to Appearance have equally the same Opportunity as the Others, but have not improved with the same Avidity—The Connecticut Line has been unfortunate in almost the Total Absence of Genl Huntington during this Campaign—The 2d Jersey Regt has a continual Change of field officers, one or the other being always on Furlough—The 5th & 7th Massachusetts have been deprived of their Colonels ever since the Army took the field, the 8th has lost two of its field officers—The Absence of some and the Inattention of other commanding Officers are the only Reasons which can be given for the difference in the Appearance of the Regiments.
                  Sheldons Legion is in a ruinous Condition, their wants which were represented at the last Inspection are so far from being remedied that they are augmented, the Men are ill armed—their Pistols bad & out of repair—their Swords of every size & Form—their spurs of a bad Quality and few fit for Service, the Horses are exceedingly poor—The want of Forage, and (to their common) an additional Duty of carrying the Mail from Morris Town to Fish-kill and from Fish-kill to Morris Town, are Reasons given by the Officers for the wretched State of a great of their Horses.  These Carriers are allowed only one Dollar for the Mantainance of themselves and Horse during the Journey of 70 Miles—there are neither curry Combs nor Brushes in the Corps, the Sadles are out of Repair, and for Want of a Sadler, the Backs of the Horses are daily ruined—they have drawn good Swords for the Legion, but for want of Scabbards they are useless.  Infine they are not fit for present Service, and without their real Wants are supplied, and the greatest Attention paid by the Officers during the Winter, they will not be able to bring twenty Horses into the field next Campaign.
                  The Corps of Vn Hier is in perfect good Order the Attention of this Officer deserves my particular Notice, his Men are well Armed and Accoutred, the Horses are fit for Service, and both Men & Horses are disciplined—The Corps of Invalids is so totally dispersed as almost to prevent a Muster taking place, this Corps is composed of different Classes of Men whose Treatment is the same, those Men who have deserved well of the Public instead of being in a Place of rest, are made to undergo Fatigue equally with those who have been sent there in some Measure as a Punishment—The Army in general will soon be destitute of Shirts—The Cloathing of the Rhode Island Regt is nearly worn out it being originally of a Bad Kind, as are the Hatts of several Regiments—Genl Glover still detains two Negro Soldiers notwithstanding he has been written repeatedly on the Subject—The two Regiments of Hampshire have been Mustered for September, but the Rolls have not arrived  I shall order them to be laid before your Excellency the Moment of their Arrival.  I have the Honor to be Your Excellencys Most obedient Humble Servant
                  
                     Steuben Majr Genl
                     
                  
               